Citation Nr: 0416174	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  02-13 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel




INTRODUCTION

The veteran had active service from October 1940 to September 
1945 and again from June 1949 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2002 rating decision of the Regional 
Office (RO) that denied the appellant's claim for service 
connection for the cause of the veteran's death.


FINDINGS OF FACT

1.  During the veteran's lifetime, service connection was 
established for an anxiety disorder, to include post 
traumatic stress disorder (PTSD), rated as 10 percent 
disabling, scars of the right index and little fingers with 
contracture, ankylosis and a retained foreign body, rated 10 
percent disabling, and amputation of the left index finger, 
rated 10 percent.

2.  The veteran died in July 2001 from pneumonia complicated 
by toxic epidermal necrolysis.


CONCLUSION OF LAW

A service-connected disability did not cause, or contribute 
substantially or materially, to the veteran's death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2003).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (2002).  

Notice

With respect to notice, a September 2001 VA letter to the 
claimant informed her of the evidence necessary to 
substantiate her claim, as well as her and VA's development 
responsibilities.  As such, VA's duty to notify has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
because the VCAA notice was provided to the appellant prior 
to the initial AOJ adjudication denying the claim, the timing 
of the notice does comply with the express requirements of 
the law as found by the Court in Pelegrini.  

The Court in Pelegrini also held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  The Board has found 
that the claimant was provided every opportunity to identify 
and submit evidence in support of her claim.  Indeed, in a 
letter issued in May 2004, the VA requested that the veteran 
send additional evidence regarding her appeal to the Board.

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, private medical records, 
as well as VA examination records.  The claimant has been 
afforded the opportunity for a personal hearing on appeal.  
The Board has carefully reviewed the claimant's statements 
and concludes that she has not identified any further 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
claimant's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the claimant in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Factual Background

Service medical records for both periods of service are 
negative for any complaints or clinical findings of pneumonia 
or toxic epidermal necrolysis.

On VA examination in May 1948, the diagnoses included 
amputation of the distal phalanx of the left index finger of 
the distal phalangeal joint, a scar of the lateral aspect of 
the right little finger with a retained foreign body, mildly 
symptomatic, and 5 degrees of limitation of full flexion of 
the distal phalangeal joint of the right index finger, post 
traumatic, asymptomatic.

The veteran submitted to a VA mental disorders examination in 
November 1993.  The veteran reported being hospitalized for a 
nervous breakdown and depression in 1958.  He also indicated 
that he had a heart attack in 1991, after which time his 
nervous condition worsened.  The veteran presently complained 
of weakness in his legs, some depression, and high blood 
pressure.  He also related that he was excessively startled 
and thought that he was going to die.  After an examination, 
the examiner diagnosed the veteran with generalized anxiety 
disorder with depression, mild PTSD, compulsive personality, 
and residuals from frozen feet and legs on the battlefield, 
from his heart attack, and from his ulcers.

A July 2001 private medical record reveals that the 
physician's impression of the veteran's condition on 
admission to the hospital was chronic obstructive pulmonary 
disease with superimposed pneumonia, arteriosclerotic 
cardiovascular disease, prior percutaneous transluminal 
coronary angioplasty, chronic alcoholism (by report), history 
of bleeding ulcers, history of cystitis, and pyelonephtritis.  
The physician commented that the veteran would be admitted 
for IV fluid support, inhaled bronchodilators, and 
antibiotics.  He also noted that the veteran and his wife had 
very little insight into the veteran's disease and that the 
veteran was chronically and acutely ill.

A July 2001 private hospital discharge summary reveals that 
the veteran was admitted to the hospital for treatment of his 
acute pulmonary congestion (pneumonia).  The physician noted 
that the veteran had a history of alcoholism, chronic 
obstructive pulmonary disease, and arteriosclerotic 
cardiovascular disease with prior percutaneous transluminal 
coronary angioplasty.  He also indicated that the veteran had 
been using a great deal of alcohol since the war, and had 
recently developed chest congestion, cough, fever, and 
chills.  The physician further noted that during the 
veteran's hospital course, he also developed toxic epidermal 
necrolysis, or scaled skin syndrome.  The physician commented 
that despite being treated with Vancomycin, Levaquin, 
parenteral alimenation, and maximum supportive care, that the 
veteran deteriorated, suffered respiratory arrest, and 
expired.  He stated that he felt that the cause of the 
veteran's death was pneumonia, complicated by toxic epidermal 
necrolysis with a history of alcoholism and atherosclerotic 
cardiovascular disease.

The veteran's death certificate reflects that he died on July 
[redacted], 2001.  The death certificate indicates that the immediate 
cause of the veteran's death was toxic epidermal necrolysi 
and pneumonia.

In a statement received in September 2002, the appellant 
stated that she felt that it was the veteran's PTSD and 
anxiety disorder, which ultimately caused him to have 
numerous heart attacks.  The appellant related that she was 
aware that the actual cause of the veteran's death was toxic 
epidermal necrolysis and pneumonia.  However, she believed 
that PTSD and anxiety were substantial, indirect causes of 
the veteran's death.  She further indicated that the veteran 
was unable to eat correctly because of the PTSD and anxiety, 
was totally mentally drained from the war, and that his body 
eventually broke down making his susceptible to staph 
infection and pneumonia.  Because of this, the appellant 
concluded that the ultimate cause of the veteran's death was 
anxiety and PTSD.

In a VA mental disorders examination dated in October 2002, 
an examiner, after a review of the veteran's claims file, 
commented that, "although it is known that at times a 
decrease in appetite is associated with anxiety disorders 
which might contribute to some generalized deterioration in 
health, there is no direct relationship, cause of 
relationship between anxiety disorder and PTSD and the 
development of COPD, atherosclerotic cardiovascular disease, 
pneumonia, or toxic epidermal necrolysis."  She opined that 
there was no relationship between the veteran's service-
connected anxiety disorder and the cause of death.

During the veteran's lifetime, service connection was 
established for an anxiety disorder, to include post 
traumatic stress disorder (PTSD), rated as 10 percent 
disabling, scars of the right index and little fingers with 
contracture, ankylosis and a retained foreign body, rated 10 
percent disabling, and amputation of the left index finger, 
rated 10 percent.

Criteria

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
the service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal relationship.  38 U.S.C.A. § 1310 (West 2002); 
38 C.F.R. § 3.312 (2003).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2003).

Legal Analysis

The appellant asserts that service connection is warranted 
for the cause of the veteran's death.  It is not disputed 
that the veteran was service connected for an anxiety 
disorder disability, which includes PTSD, rated as 10 percent 
disabling.  However, the evidence of record fails to 
establish that a service-connected disability, to include the 
veteran's anxiety disorder and PTSD, caused or substantially 
or materially contributed to the cause of the veteran's 
death.  The veteran's terminal medical records reveal that at 
the time of his death, he had been diagnosed with and was 
being treated for pneumonia that was complicated by toxic 
epidermal necrolysis.  Additionally, the veteran's July 2001 
death certificate indicates that the immediate cause of the 
veteran's death was toxic epidermal necrolysis and pneumonia.  
Further, the physician from the October 2002 medical opinion 
concerning the cause of the veteran's death opined that there 
was no relationship between the veteran's service-connected 
anxiety disorder and his cause of death.  It has not been 
contended, and there has been no demonstration by competent 
clinical evidence, that the left finger amputation, or scars 
of the right little and index fingers with a retained foreign 
body, have any relationship to the fatal toxic epidermal 
necrolysis or pneumonia.  Although, the appellant asserts 
that the veteran's anxiety disorder and PTSD contributed to 
the veteran's death, she is not competent to provide an 
opinion requiring medical knowledge, such as a question of 
medical causation.  Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In this regard, the Board observes that there is no 
evidence to the contrary.  That is, the only medical opinion 
of record is to the effect that the veteran's service-
connected anxiety disorder and PTSD disability neither caused 
nor contributed substantially or materially to his death from 
pneumonia and toxic epidermal necrolysis.  Although, the 
Board is sympathetic to the appellant on the loss of her 
husband, and grateful for his service to this nation, the 
preponderance of the evidence is against a favorable decision 
for her claim.  The Board has considered the doctrine of 
giving the benefit of the doubt to the appellant, under 
38 U.S.C.A. § 5107 (West 2002) and 38 C.F.R. § 3.102 (2003), 
but it does not find that the evidence is of such approximate 
balance as to warrant it's application.  Accordingly, the 
appellant's claim for service connection for the cause of the 
veteran's death is denied.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



